

	

		III

		109th CONGRESS

		1st Session

		S. RES. 292

		IN THE SENATE OF THE UNITED STATES

		

			October 27, 2005

			Mr. Lautenberg (for

			 himself, Mr. Smith,

			 Mr. Dodd, Mrs.

			 Dole, Mr. Nelson of Florida,

			 Mr. Corzine, Mr. Salazar, Mr.

			 Feingold, Mr. Levin,

			 Mrs. Clinton, Mr. Coleman, and Mrs.

			 Feinstein) submitted the following resolution; which was considered

			 and agreed to

		

		RESOLUTION

		Calling on the President to condemn the

		  anti-Israel sentiments expressed by the President of Iran, Mahmoud Ahmadinejad,

		  on October 26, 2005.

	

	

		Whereas, on October 26, 2005, the President of Iran,

			 Mahmoud Ahmadinejad, said that Israel must be wiped off the map

			 and that [a]nybody who recognizes Israel will burn in the fire of the

			 Islamic nations' fury;

		Whereas the Department of State has designated Iran as a

			 state sponsor of terrorism that has repeatedly provided support for acts of

			 international terror;

		Whereas the Government of Iran sponsors terrorist

			 organizations such as Hezbollah, Hamas, Islamic Jihad, the al-Aqsa Martyrs

			 Brigades, and PFLP–GC by providing funding, training, weapons, and safe haven

			 to such organizations; and

		Whereas the outrageous statements of Mr. Ahmadinejad are

			 not in accord with the expressions of the Palestinian leadership in the peace

			 process: Now, therefore, be it

		

	

		That the Senate—

			(1)thoroughly

			 repudiates the anti-Israel sentiments expressed by the President of Iran,

			 Mahmoud Ahmadinejad, on October 26, 2005; and

			(2)calls on the

			 President, on behalf of the United States, to thoroughly repudiate, in the

			 strongest terms possible, the statement by Mr. Ahmadinejad.

			

